Case 3:18-cv-06917-JSC Document 5 Filed 12/17/18 Page 1 of 2




                                                                                                                                                                                FIRST-CLASS MAIL
                              OFFICE OF THE CLERK, U.S. DISTRICT COURT
                                                                                                                                                                   neoposCr^
                                                               NORTHERN DiSTRICT OF CALIFORNIA
                                                                      450 GOLDEN GATE AVENUE
                                                                                                                                                                   Sesi$000.472
                                                                                                                                                                   12/04/2018
                                                               SAN FRANCISCO, CALIFORNIA 94102
                                                                                                                      •— cc
                                                                           OFFICIAL BUSINESS                          cco                                                          ZIP 94102
                                                                                                             oo                                                                 041 Ml 22512S^
                                                                                                                      O       C
                                                                                                             o    Ot-"
                                                                                                                  /—» O       u-
                                                                                                                  Sge
                                                                                                                  ^CO o
                                                                                                             -U
                                                                                                                  iss
                                                                                                                          o
                                                                  /
                                                                                                                                     ^    vr e                                  fxijl
                                                r'
                                              IQZ19ZZ                                                                                              RETuRfi   TO    iscwtic.R
                                                                                                                                                        T= D   -   -HOT
                                                                                                                                                 "'uHAiSui. TO rO?-W^>P.D
                                                     olp-(k                                                           ASiX.        BC'.      9AX®2"iAS^9'3           *0240-^46 22-04-4?
                                                                                       ,,cisodo0u   •ZlH-i
                                                        IIVW SSVIO-iSbId
                 Case 3:18-cv-06917-JSC Document 5 Filed 12/17/18 Page 2 of 2



                               UNITED STATES DISTRICT COURT
                                       Northern District of California
SUSAN Y. SOONG                                                                                  450 Golden Gate Avenue

Clerk of Court                                                                                  San Francisco, CA 94102
                                                                                                    (415)522-4621
                                                                                                  Fax(415)522-2150


                        RETURNED CHECK - NOTICE OF PAYMENT DUE

                                                                                         Notice Date: Dec 04, 2018
Mendia and McDowell LLC
405 X4th St. Ste 600
Oakland, CA 94612




                   Case Number:                                    3:18-CV-006917-001
                      Case Title:                             Garlipp et al v. Bennett

The check described below has been returned unpaid by your bank. Pursuant to the fee schedule adopted by the Judicial
Conference of the United States, an additional NSF fee of $53.00 has been assessed.


You are also advised that all further payments to the court must be in the form of cash, money order or cashier's check,
unless you can provide written proof from your bank that the error was the fault of the bank.


                        This total amount is due for the following unpaid check.

            Receipt Number:                              44611015884                Receipt Date:          Nov21, 2018

                 Check Number:                                       1007               Check Date:        Nov 15, 2018

           Purpose of Check:                             Civil Filing Fee


                 Check Amount:                                     400.00

                       NSF Fee:                                     53.00




                 Amount Due:                                   453.00

                    Due Date:                            Dec 13, 2018




Please mail a money order or cashier's check payable to Clerk, U.S. District Court for the amount due to the following
address:


                                    United States District Court

                                    450 Golden Gate Avenue, 16th floor
                                    San Francisco, CA 94102


Please return this letter to ensure proper credit.

Ifyou have any questions about the amount due, please callthe Finance Department at (415) 522-4621.
